719 S.E.2d 44 (2011)
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
v.
Norberto BUSTOS-RAMIREZ, Augustine M. Perez, and The Estate of Sergio Umberto Morales Arriaga.
No. 262P11.
Supreme Court of North Carolina.
December 8, 2011.
James Barrett Wilson, Jr., for Arriaga, Sergio Umberto Morales (The Estate of).
James G. Welsh, Jr., Winston-Salem, for State Farm Mutual Automobile Insurance Company.

ORDER
Upon consideration of the petition filed on the 22nd of June 2011 by Defendant (Estate of Sergio Umberto Morales Arriaga) in this matter for discretionary review of the decision of the North Garolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of December 2011."